People v Martin (2021 NY Slip Op 01709)





People v Martin


2021 NY Slip Op 01709


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: WHALEN, P.J., SMITH, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.)


KA 17-00398.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJEFFREY M. MARTIN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his guilty plea of aggravated unlicensed operation of a motor vehicle in the second degree (AUO) (Vehicle and Traffic Law § 511 [2] [a] [ii]) and driving while intoxicated (DWI) (§ 1192 [3]). Defendant's sentence on the DWI conviction included a term of imprisonment of 90 days followed by three years of probation with an ignition interlock device requirement for a period of three years. Defendant was sentenced to a one-year conditional discharge on the AUO conviction. Defendant's assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [4th Dept 1979]). We conclude that there are nonfrivolous issues as to whether defendant's plea was knowing, voluntary, and intelligent, concerning whether defendant was advised of the direct consequences of his plea (see People v Nguyen, __ AD3d __, 2021 NY Slip Op 00724, *1 [4th Dept 2021]), and as to whether defendant was sentenced on the AUO conviction in violation of CPL 380.40. We therefore relieve counsel of his assignment and assign new counsel to brief these issues, as well as any other issues that counsel's review of the record may disclose. (Appeal from Judgment of Monroe County Court, Stephen T. Miller, A.J. - Aggravated Unlicensed Operation Vehicle, 2nd Degree).